Citation Nr: 1424409	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2011 rating decision issued by the Regional Office (RO) in Hartford, Connecticut. 

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of history, in January 1970, service connection was granted for headaches.  These headaches were described in the rating decision as being muscle contraction headaches.  In January 2011 and March 2011, the Veteran instituted claims for service connection for residuals of a TBI and an increased rating for his service-connected headache disorder.  Both claims were denied by the RO in an April 2011 rating decision; the Veteran only appealed the denial of service connection for a TBI.

The Board's review of the claims file reveals that further RO action on the claim for service connection for a TBI is warranted.  During his June 2012 Board hearing, the Veteran related that while he was on active duty, a couple of servicemen were chasing each other around the barracks.  He said that one of them kicked a door open to race through it, and the edge of the door hit the Veteran just over his right ear.  He related that since that time, in addition to headaches, he had developed numbness in his teeth and on the side of his face.  Additionally, he described having concentration, memory, and eyesight issues.

The Veteran was given a VA compensation and pension examination in March 2011.  However, this examination focused on the Veteran's current headache symptomatology.  No observations were offered regarding his other claimed TBI symptoms of numbness, concentration, memory, and eyesight issues.  Additionally, the examiner did not offer an etiology opinion regarding the Veteran's claimed TBI symptoms.  As such, the Board finds that the Veteran should be afforded a new VA examination for a fully-informed etiology opinion regarding his claimed residuals of a TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, schedule the Veteran for a traumatic brain injury examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed residuals of a TBI.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed residuals of a TBI are attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



